Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Claims 1-7 and 11-13 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed July 6, 2022. 


Response to Arguments
Applicant’s arguments, see pg. 8, filed October 6, 2022, with respect to the rejection(s) of claims 1 and 11 under 35 U.S.C. 102(a) (Choi) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi in view of Dahl, as shown below. 
However, for claim 1, the applicant argues that “There is also no disclosure in Choi of the correspondence between the first and second data…” (see pg. 8, para. 4 of applicant’s remarks), and the examiner disagrees. Choi teaches a correspondence between the first data (input image) and second data (probability information) (see para. 0039 – “…one processed pixel or spatial location analyzed by CNN autoencoder unit 220 [trained model] to generate probability information [second data] may correspond to multiple pixels in the input image [first data], or vice versa…”). 
Given the amendment to claim 1, reference to Choi and Dahl is being relied upon to teach dependent claims 2-7 more-consistently with the instant claim language, as shown below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “first data being acquired…for a first number of times” is indefinite. It is unclear how this first data is being acquired when the first data is already acquired in previous limitation “acquire examination data…corresponding to first data”. It is unclear whether or not the first data acquired for the first number of times is acquired in the same data set as the acquired examination data. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation. 
For claim 1, the limitation “second data being acquired…for a second number of times” is indefinite. It is unclear how this second data is being acquired when the second data is already acquired in previous limitation “generate output data corresponding to second data”. It is unclear whether or not the second data acquired for the second number of times is acquired in the same data set as the generated output data. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20180330518 A1, published November 15, 2018) in view of Dahl et al. (US 20200060652 A1, published February 27, 2020 with a priority date of August 23, 2018), hereinafter referred to as Choi and Dahl, respectively. 
Regarding claim 1, Choi teaches a processing apparatus comprising processing circuitry (Fig. 2, scanning system 100 (apparatus) comprising processing circuitry (including data acquisition unit 210 and CNN autoencoder unit 220)) configured to: 
acquire examination data acquired at an examination using an ultrasound probe (Fig. 1, probe 110; see para. 0025 – “To scan a selected anatomical portion of a patient [examination data], dome 116 [of probe 110] may be positioned against a surface portion of patient 150 as illustrated in FIG. 1B that is proximate to the anatomical portion to be scanned.”), the examination data corresponding to first data; and 
generate output data corresponding to second data by inputting the examination data to a trained model (see col. 2, para. 0032 – “The reduced size B-mode images [examination data] may then be input to CNN autoencoder unit 220 [trained model], which will generate an output probability mapping [output data]…”; see para. 0044 – “…CNN autoencoder unit 220 may be trained with other information.”), and
the trained model having been trained with a correspondence between the first data and the second data (see para. 0039 – “…one processed pixel or spatial location analyzed by CNN autoencoder unit 220 [trained model] to generate probability information [second data] may correspond to multiple pixels in the input image [first data], or vice versa…”). 
Choi teaches first data and second data, but does not explicitly teach: 
 the first data being acquired through transmission of an ultrasound wave for a first number of times, 
the second data being acquired through transmission of an ultrasound wave for a second number of times that is greater than the first number of times.  
Whereas, Dahl, in the same field of endeavor, teaches 
the first data being acquired through transmission of an ultrasound wave for a first number of times (Fig. 2A, dual-frequency nondestructive inputs (first data) to fully convolutional neural network), 
the second data being acquired through transmission of an ultrasound wave for a second number of times that is greater than the first number of times (Fig. 2A, outputs (second data) of fully CNN based on updated parameters; see para. 0035 – “The parameters were updated via gradient descent by iterating over a training set (described below) so as to minimize a loss function L…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data and the second data, as disclosed in Choi, by having the second data acquired for a second number of times that is greater than the first number of times, as disclosed in Dahl. One of ordinary skill in the art would have been motivated to make this modification in order for the neural network to learn optimally when using both fundamental and harmonic data together, as taught in Dahl (see pg. 5, para. 0043). 
Furthermore, regarding claim 2, Choi further teaches wherein the first data is based on a fundamental wave signal of an ultrasound wave (Fig. 7; see para. 0081 — “... multiple B-mode images at the fundamental frequency and multiple B-mode images at the higher order harmonic frequency or frequencies may be used as inputs to CNN autoencoder unit 220.”), and 
Dahl further teaches the second data is based on a non-linear signal of an ultrasound wave (see Abstract – “…where an output of the NN [neural network] is an image of pixel-wise probability of the targeted contrast agent presence [contrast agent presence is based on non-linear signal]…”).  
Furthermore, regarding claim 3, Dahl further teaches wherein the second data is generated by combining a plurality of data items acquired through the transmission of the ultrasound wave for the second number of times (Fig. 2, output (second data) of fully CNN based on updated parameters (data items); see para. 0035 – “The parameters were updated via gradient descent by iterating over a training set (described below) so as to minimize a loss function L…”).
Furthermore, regarding claim 4, Dahl further teaches wherein the first data is any one of: 
(a) data prior to being subjected to beam forming (Fig. 2B, frequency A and frequency B (first data) prior to being subjected to beam forming (via DNN beamformer)); 
(b) data subjected to the beam forming but prior to being subjected to envelope detection processing; 
(c) data subjected to the envelope detection processing but prior to being subjected to logarithmic compression processing; and 
(d) data subjected to the logarithmic compression processing but prior to being subjected to scan conversion.  
Furthermore, regarding claim 6, Dahl further teaches wherein the first number of times is 1 (Fig. 2A, dual-frequency nondestructive inputs (first data) to fully convolutional neural network one time). 
Furthermore, regarding claim 7, Dahl further teaches wherein the trained model is a convolution neural network (Fig. 2A, fully convolutional neural network). 

Regarding claim 11, Choi teaches an ultrasound apparatus (Fig. 2, scanning system 100) comprising: 
ultrasound transmission and reception circuitry configured to obtain first data using a probe though transmission of an ultrasound wave into a subject a first number of times (Fig. 1; see para. 0028 – “…probe 110 may include a transceiver [transmission and reception circuitry] that produces ultrasound signals [first number of times], receives echoes from the transmitted signals and generates B-mode image data based on the received echoes.”); and 
processing circuitry (Fig. 2, processing circuitry including data acquisition unit 210 and CNN autoencoder unit 220) configured to receive the first data and convert the first data into second data using a trained model (see col. 2, para. 0032 – “The reduced size B-mode images [first data] may then be input to CNN autoencoder unit 220 [trained model], which will generate an output probability mapping [second data]…”; see para. 0044 – “…CNN autoencoder unit 220 may be trained with other information.”), 
the trained model being configured to input the first data and generate the second data (see para. 0039 – “…one processed pixel or spatial location analyzed by CNN autoencoder unit 220 [trained model] to generate probability information [second data] may correspond to multiple pixels in the input image [first data], or vice versa…”).
Choi teaches obtaining first data corresponding to transmission of an ultrasound wave into a subject a first number of times, but does not explicitly teach generating second data corresponding to transmission of an ultrasound wave for a second number of times greater than the first number of times.  
Whereas, Dahl, in the same field of endeavor, teaches generating second data corresponding to transmission of an ultrasound wave for a second number of times greater than the first number of times (Fig. 2A, outputs (second data) of fully CNN based on updated parameters, and greater than the first number of times (first data input into fully CNN); see para. 0035 – “The parameters were updated via gradient descent by iterating over a training set (described below) so as to minimize a loss function L…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second data, as disclosed in Choi, by having the second data acquired for a second number of times that is greater than the first number of times, as disclosed in Dahl. One of ordinary skill in the art would have been motivated to make this modification in order for the neural network to learn optimally when using both fundamental and harmonic data together, as taught in Dahl (see pg. 5, para. 0043). 
Furthermore, regarding claim 12, Choi further teaches wherein the first data is based on a fundamental wave signal of an ultrasound wave (Fig. 7; see para. 0081 — “... multiple B-mode images at the fundamental frequency and multiple B-mode images at the higher order harmonic frequency or frequencies may be used as inputs to CNN autoencoder unit 220.”), and 
Dahl further teaches the second data is based on a non-linear signal of an ultrasound wave (see Abstract – “…where an output of the NN [neural network] is an image of pixel-wise probability of the targeted contrast agent presence [contrast agent presence is based on non-linear signal]…”).  
Furthermore, regarding claim 13, Choi further teaches wherein the trained model comprises a machine learning model trained using image data generated based upon a fundamental wave signal and supervisory data generated based upon a non-linear signal (Fig. 7; see para. 0081 — “... multiple B-mode images at the fundamental frequency and multiple B-mode images at the higher order harmonic frequency or frequencies [supervisory data] may be used as inputs to CNN (convolutional neural network) autoencoder unit 220.”).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Dahl, as applied to claim 4 above, and in Hope Simpson et al. (US 20190336108 A1, published November 7, 2019 with a priority date of January 3, 2018),, Kim et al. (US 20210265042 A1, published August 26, 2021 with a priority date of September 13, 2018), and Kawabata (US 20190130564 A1, published May 2, 2019 with a priority date of October 15, 2018), hereinafter referred to as Hope Simpson, Kim, and Kawabata, respectively.
Regarding claim 5, Choi in view of Dahl teaches all of the elements disclosed in claim 4 above, and 
Dahl further teaches wherein when the first data is the data prior to being subjected to the beam forming, the beam forming is performed based on the second data output by the trained model (Fig. 2B, beamforming performed by DNN beamformer; see pg. 5, para. 0043 – “. The network was also found unable to learn when using only fundamental frequency data as input, was able to learn suboptimally when using only harmonic frequency data as input, and learned optimally when using both fundamental and harmonic data together.”). 
Choi in view of Dahl teaches a first data, but does not explicitly teach when the first data is the data subjected to the beam forming and prior to being subjected to the envelope detection processing, the envelope detection processing is performed based on the second data output by the trained model.
Whereas, Hope Simpson, in the same field of endeavor, teaches when the first data is the data subjected to the beam forming and prior to being subjected to the envelope detection processing, the envelope detection processing is performed based on the second data output by the trained model (Fig. 1, input (first data) of the neural network 160 is beamformed data from beamformer 112, and amplitude (envelope) detection is done based on output data (second data) from neural network 160).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data, as disclosed in Choi in view of Dahl, by having where the first data is the data subjected to the beam forming and prior to being subjected to the envelope detection processing, as disclosed in Hope Simpson. One of ordinary skill in the art would have been motivated to make this modification in order to more accurately train the neural network to provide imaging data from beamformed signals not negatively impacted by image artifacts, as taught in Hope Simpson (see pg. 4, para. 0033).
Choi in view of Dahl and Hope Simpson teaches a first data, but does not explicitly teach when the first data is the data subjected to the envelope detection processing and prior to being subjected to the logarithmic compression processing, the logarithmic compression processing is performed based on the second data output by the trained model.
Whereas, Kim, in the same field of endeavor, teaches when the first input data is the data subjected to the envelope detection processing and prior to being subjected to the logarithmic compression processing, the logarithmic compression processing is performed based on the second data output by the trained model (Fig. 1-2, where the first data (input data) into the trained model (deep learning machine 220) can be subjected to envelope detection and not logarithmic compression in processing component 116, and the logarithmic compression can be done based on the second data (output data) of the trained model in backend processing 242; see para. 0027 — “...the processing component 116 may perform...envelope detection, logarithmic compression, and/or non-linear image filtering, to the beamformed signals 164 to produce image signals 166.”; see para. 0042 — “The backend processing operations 242 can be expressed as shown below...where out represents the output image, fBE is an ultrasound imaging backend processing transfer function representing coherent and/or incoherent signal processing functions including...logarithmic compression...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data, as disclosed in Choi in view of Dahl and Hope Simpson, by having the first data be the data subjected to the envelope detection processing and prior to being subjected to the logarithmic compression processing, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order to replace conventional ultrasound image reconstruction operations through function approximations to reduce computations and need for complex hardware, as taught in Kim (see para. 0039 and 0050).
Choi in view of Dahl, Hope Simpson, and Kim teaches a first data, but does not explicitly teach when the first data is the data subjected to the logarithmic compression processing and prior to being subjected to the scan conversion, the scan conversion is performed based on the second data output by the trained model.  
Whereas, Kawabata, in the same field of endeavor, teaches when the first input data is the data subjected to the logarithmic compression processing and prior to being subjected to the scan conversion, the scan conversion is performed based on the second data output by the trained model (Fig. 2A and 3A3B, where the identifier R22 is a neural network, which is a part of the pattern classification part R2, which can be a part of the B mode image processing part 54, which is between the logarithm compression part 53 and B mode imaging conversion part 55. So the input data of the neural network is subjected to logarithm compression processing, and the scan conversion (equated imaging conversion) is performed based on the output data of the neural network; see para. 0057 — “In a case where a feature quantity of the frame signal data of each of the sub regions is inputted to the identifier R22, the identifier R22 is, for example, a discrimination analyzer, a support vector machine, or a neural network.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first data, as disclosed in Choi in view of Dahl, Hope Simpson, and Kim, by having the first data be the data subjected to the logarithmic compression processing and prior to being subjected to the scan conversion, as disclosed in Kawabata. One of ordinary skill in the art would have been motivated to make this modification in order for image processing to be applied with a more suitable parameter for each site of the B mode image, as taught in Kawabata (see para. 0124).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyun et al. (US 20190295295 A1, published September 26, 2019 with a priority date of March 26, 2018) discloses a system where the CNN is trained with a dataset including, as inputs, simulated transducer array channel signals containing simulated speckle and, as outputs, corresponding simulated speckle-free B-mode ground truth images. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793